        Case 7:19-cv-03823-NSR-PED Document 23 Filed 08/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PETRONI,
                                                                                                    1\2£^
                                       Plaintiff,
                                                                   MEMORANDUM AND
                - against
                                                                            ORDER

                                                                    19Civ.3823(NSR)(PED)


 BLUSTEIN SHAPIRO RICH «&
 BARONE LLP, ET AL          •)


                                       Defendants.


PAUL E. DAVISON, U.S.M.J.:


       Plaintiff objects to defendants' withholding, on attorney-client privilege grounds, 47


documents which defendants have duly described on a privilege log. [Dkt. 21.] Defendants filed

a letter-brief defending their invocation of privilege [Dkt. 22], and the Court heard argument on


July 23, 2020. At that hearing, the Court denied without prejudice plaintiffs motion for

disclosure of the 47 documents pursuant to the crime-fraud exception, but reserved decision


regarding application of the "fiduciary exception" pending in camera review of the 47


documents in accordance with NAMA Hokfmgs, LLC v. Greenberg Traurig LLP, 133 A.D.3d 46


(I" Dept. 2015). Familiarity with the record is assumed.

       The Court has completed in camera review of the 47 documents. Based on that review,


the Court concludes that the following documents either 1) are not privileged; or 2) are

privileged but may be disclosed to plaintiff pursuant to the "fiduciary exception." These


documents shall be produced to plaintiff within 5 business days of this Order:

        1,6,7,8,9, 12, 13, 14, 15,21,22,27,28,34,38,39,40,44,45,47.'




        Document numbers correspond to defendants' privilege log [Dkt. 21-1 .]
       Case 7:19-cv-03823-NSR-PED Document 23 Filed 08/07/20 Page 2 of 2



      Defendants' objection to producing the remaining documents described on the privilege


log is SUSTAINED.

Dated: August 7, 2020
       White Plains, New York




                                                 Pau?CDavison,U.S.MJ.
